Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-8 and 10-20 are all the claims for this application.
2.	Claims 10-13 and 19 are amended in the Response of 9/9/2022.
3.	Claims 1-8 and 10-20 are all the claims under examination.
4.	This Office Action contains new grounds for objection and rejection based on Applicants amendment of the claims. 
5.	This Office Action is final.

Information Disclosure Statement
6.	The IDS’ of 9/9/2022 and 9/9/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Objections
Claim Objections
7.	The objection to Claim 19 because of the following informalities is withdrawn. 
a) Applicants have amended Claim 19 to correct grammatical errors to include proper articles before all of the species. 

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 10-13 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) Applicants have amended Claim 12 to clarify that the recitation “at least 85% identical” is in reference to the framework sequences of SEQ ID NOS: 3, 5 or 7.
	b) Applicants have corrected the dependency of Claims 10-13 from canceled Claim 9 to pending Claim 1.
	c) Applicants have amended Claim 19 by deleting the parentheses in order to clarify the text as intended descriptive subject matter.

Rejection(s) Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
9.	The rejection of Claims 1-8 and 10-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
Applicants allege “the specification clearly demonstrates that Applicant (1) provided methods for grafting donor rabbit CDRs into human framework sequences, (2) identified effective human framework sequences, including the claimed sequences, for grafting rabbit CDRs, and (3) tested multiple representative immunobinders within the scope of the claims that have donor rabbit CDRs grafted into human framework sequences and demonstrate binding” [Examiner’s italics].
Response to Arguments
	As Regards Claims 1-8 and 10-19, it is notable that the VH and VL CDR1-3 are engrafted from what is referred to in the claims “a donor lagomorph.” To repeat and reiterate, the specification does not teach, suggest or support any such engraftment of just any lagomorph (i.e., hares, or pikas [Examiner’s italics]) immunobinder (Claim 1) from a starting population of immunobinder constructs as the claimed subject matter is defined.
The specification teaches construction of an “immunobinder” made from “rabbit antibodies” in Example 1, and “rabbit donor antibodies” in Examples 4-5. The ordinary artisan would not be apprised from the method invention presented in the specification that the method starts from a diverse and varied population of just any lagomorph immunobinder, which is selected and screened for the CDRs in order to be engrafted into immunobinder framework constructs as instantly claimed. 
The title of the invention is “HUMANIZATION OF RABBIT ANTIBODIES USING A UNIVERSAL ANTIBODY FRAMEWORK.”
For the reasons that Applicants own comments of record substantiate that it is rabbit VH/VL CDRs that are engrafted using the instant claimed human VH and VL frameworks, is sufficient evidence alone to maintain the rejection for Claims 1-8 and 10-19. That Applicants have yet to establish the engraftment of just any lagomorph VH/VL CDRs is an additional ground for maintaining the rejection of Claims 1-8 and 10-19.
As regards Claim 20, the Examiner re-states and re-iterates that based on the definition of an immunobinder from Claim 1, Applicants have not shown possession of a naturally occurring rabbit immunobinder (to which the preamble of Claim 20 is drawn) and which is further humanized by the recited frameworks. The “immunobinder” of the instant invention has the definition and description provided in Claim 1 so as to already possess humanized frameworks for both VH and VL domains. The rejection is predicated in claim construction, where amending Claim 20 requires duplicating the humanization of the frameworks. 
It is more correct for Claim 20 to recite a method for making an immunobinder, the immunobinder comprising rabbit heavy chain CDR H1, CDR H2 and CDR H3 sequences and rabbit light chain CDR L1, CDR L2 and CDR L3 sequences, the method comprising:…”
The rejection is maintained.

New Grounds for Objection
Claim Objections
10.	Claim 1 is objected to because of the following informalities: Claim 1 fails to include an article “and” between elements (i) and (ii).  Appropriate correction is required.



New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is drawn to the VL framework sequence of SEQ ID NO:2 and VH framework sequence of SEQ ID NO 4. Claim 9 is drawn to three framework sequences of SEQ ID NO: 3, 5 or 7 that are also required to comprise the immunobinder of Claim 1. 
The three framework sequences are not specified in Claim 9 as to whether they are universal for both VL and VH domains of the immunobinder of Claim 1 or specific for a VH versus a VL domain. 
The sequence listing defines each of the sequence frameworks as follows: SEQ ID NO: 2 “FW1.4(KI27); SEQ ID NO: 3 “FW1.4”; SEQ ID NO: 4 “rFW1.4”; SEQ ID NO: 5 “rFW1.4”; and SEQ ID NO 7 “rFW1.4(V2). 
Sequence alignment searches are the following:
SEQ ID NO 2 vs SEQ ID NO: 3 

    PNG
    media_image1.png
    580
    692
    media_image1.png
    Greyscale


SEQ ID NO 2 vs SEQ ID NO: 5

    PNG
    media_image2.png
    526
    704
    media_image2.png
    Greyscale
 

SEQ ID NO 2 vs SEQ ID NO: 7


    PNG
    media_image3.png
    612
    766
    media_image3.png
    Greyscale


SEQ ID NO: 4 vs SEQ ID NO: 3

    PNG
    media_image4.png
    366
    734
    media_image4.png
    Greyscale

SEQ ID NO 4 vs SEQ ID NO 5

    PNG
    media_image5.png
    411
    728
    media_image5.png
    Greyscale


	SEQ 4 vs SEQ ID NO 7

    PNG
    media_image6.png
    403
    730
    media_image6.png
    Greyscale
It is entirely unclear what is being claimed in Claim 9 that is or is not already claimed in Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
12.	No claims are allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643